Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-9-1999

Paul P v. Verniero
Precedential or Non-Precedential:

Docket 97-5791




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Paul P v. Verniero" (1999). 1999 Decisions. Paper 93.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/93


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 9, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-5791

PAUL P. (a minor, by Laura L., his legal guardian);
QUINCY Q.; RONALD R.; STEVEN S. (a minor, by Sally
S., his legal guardian) (all fictitious names), Individually
and as Representatives of a class pursuant to Fed. R. Civ.
P. 23(a) and 23(b)(2)

v.

PETER VERNIERO, ATTORNEY GENERAL OF NEW
JERSEY; JEFFREY S. BLITZ, ATLANTIC COUNTY
PROSECUTOR; WILLIAM SCHMIDT, BERGEN COUNTY
PROSECUTOR; STEPHEN G. RAYMOND, BURLINGTON
COUNTY PROSECUTOR; LEE A. SOLOMON, ACTING
CAMDEN COUNTY PROSECUTOR; STEPHEN D. MOORE,
CAPE MAY COUNTY PROSECUTOR; ARTHUR
MARCHAND, CUMBERLAND COUNTY PROSECUTOR;
CLIFFORD J. MINOR, ESSEX COUNTY PROSECUTOR;
ANDREW YURICK, GLOUCESTER COUNTY
PROSECUTOR; CARMEN MESSANO, HUDSON COUNTY
PROSECUTOR; STEPHEN B. RUBIN, HUNTERDON
COUNTY PROSECUTOR; MARYANN K. BIELAMOWICZ,
MERCER COUNTY PROSECUTOR; ROBERT W. GLUCK,
MIDDLESEX COUNTY PROSECUTOR; JOHN KAYE,
MONMOUTH COUNTY PROSECUTOR; JOHN B.
DANGLER, MORRIS COUNTY PROSECUTOR; DANIEL J.
CARLUCCIO, OCEAN COUNTY PROSECUTOR; RONALD S.
FAVA, PASSAIC COUNTY PROSECUTOR; RONALD A.
EPSTEIN, SALEM COUNTY PROSECUTOR; MELAINE B.
CAMPBELL, ACTING SOMERSET COUNTY PROSECUTOR;
DENNIS O'LEARY; EDWARD NEAFSEY, ACTING UNION
COUNTY PROSECUTOR; JOHN J. O'REILLY, WARREN
COUNTY PROSECUTOR
Paul P. (a minor, by Laura L., his legal guardian) and
Ronald R. (all fictitious names), on their own behalf and
as representatives of a class pursuant to Fed. R. Civ. P.
23(a) and 23(b)(2),
       Appellants

On Appeal from the United States District Court
for the District of New Jersey
(D.C. No. 97-cv-02919)
District Judge: Hon. Joseph E. Irenas

Argued July 9, 1998

Before: SLOVITER and ROTH, Circuit Judges, and
FULLAM, District Judge*

ORDER AMENDING OPINION

It is ordered that the slip opinion in the above case, filed
on March 16, 1999, be amended as follows:

Page 2 - After "Edward L. Barocas (Argued)," please add
"Michael Z. Buncher." The designation after this addition
should read "Attorneys for Appellant."

Page 2 - After "Peter G. Verniero (Argued)," please add
"Rhonda S. Berliner-Gold and B. Stephan Finkel."

       By the Court,

       Dolores K. Sloviter
        Circuit Judge

Dated: April 9, 1999

__________________________________________________________________________
       *Hon. John P. Fullam, Senior United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.

                               2
A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               3